DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4- 6, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Seeber et al (US 2018/0129881) (hereafter Seeber) in view of Trundle et al. (US 2017/0092138) (hereafter Trundle).
Regarding claims 1, 9 and 17, Seeber discloses a method for protecting against unmanned aerial vehicles (UAVs) (see, abstract), the method comprising: detecting a flying object in a monitored zone of air space (paragraph [0008], receiving video data from a video sensor, wherein the video data includes at least one image of an object that may be a UAV flying in an air space); determining spatial coordinates of the detected flying object (see, paragraph [0031], spatial location change, [0033]); capturing an image of the detected unknown flying object based on the determined spatial coordinates (paragraph [0008], receiving video data from a video sensor, wherein the video data includes at least one image of an object that may be a UAV flying in an air space, paragraph [0012], analyzing the video data to determine a first confidence measure further comprises identifying at least one ROI in at least one video frame in the video data, the at least one ROI comprising the image of the object that may be a UAV flying within the particular air space); analyzing the captured image to classify the detected unknown flying object (see, paragraph [0012], analyzing is identifying the ROI comprising image of an object); determining, based on the analyzed image, whether the detected flying object comprises a UAV (see, Fig. 1, target recognition, 118, paragraph [0012], the method further comprises performing an object classification process with respect to the at least one ROI to determine whether the object in the image is a UAV, Fig. 10, the object classification process with he 1012m, UAV confidence level greater than non-UAV confidence level and 1014 classify the one or more ROIs as UAV); 
Furthermore, Seeber further discloses a non-transitory computer readable medium storing thereon computer executable instructions for protecting against unmanned aerial vehicles (UAV)s, including instructions for performing method as per claim 17 (see, paragraph [0160])
after detecting a drone device at or near the property, the one or more drone detectors 380 may actively impede the operation of the drone device at or near the property. For example, in some instances, in response to detecting the drone device, the one or more drone detectors 380 may enable a RF jamming signal, generate a laser or light signal to impede the detected drone device from navigating at or near the property, generate a blinding light to reduce visibility of the property, or enable an alarm signal to prevent further trespass,, see instant application, paragraph [0054], the jamming control signal as suppressing the signal, so in view of specification, here the jamming signal is signal to interfere with the clear reception of broadcast signals by electronic means to become unworkable or make unintelligible by sending interfering signals which is interpreted as suppressing the signal. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Trundle with the Seeber, as a whole so as to actively impede the operation of the drone device using the RF jamming signal, the motivation is to effectively preventing the unauthorized drone device within an monitored area.
 	Regarding claims 2, 10 and 18, the combined teachings further discloses the method, wherein the image is captured using a recognition module having at least one or more cameras (see, Seeber, paragraph [0094], recognizing the surrounding environment, [0099], [0113], [0120], scene learning process, Trundle, paragraph [0099], image recognition processing on one or more images in an attempt to detect whether any identified drone devices are legitimate access to the property).
	Regarding claims 4, 12 and 20, Seeber further discloses the method, further comprising tracking the detected unknown flying object (see, paragraph [0004], [0006], tracking UAVs, [0053], [0054], [0059] ).
see, paragraph [0125], where the one or more regions of interest are compared to examples of known UAVs and non-UAVs stored in databases 412 and 414. In one embodiment, the machine learning technique referred to as deep learning may be used at step 1008 to make comparisons between the one or more regions of interest and the examples of known UAVs and non-UAVs. According to various aspects of the present disclosure, deep learning may allow for conclusions to be drawn from making relationships between many data points (sensor data). Deep learning may allow for the system to not only better classify the one or more regions of interest, but also improve the scope and efficiency of the current deep learning algorithms over time).
Regarding claims 6 and 14, Seeber further discloses the method, further comprising identifying the UAV, in response to determining that the detected unknown flying object comprises a UAV (see, paragraph [0003], identifying, tracking and monitoring UAVs).
 	Regarding claims 8 and 16, Seeber further discloses the method wherein the detected UAV comprises a UAV not authorized to be travelling in the monitored zone of the air space (see, paragraph [0060], monitored airspace, [0089], particular monitored area when detecting UAVs).

7.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being obvious over Seeber and Trundle and further in view of Parker et al. (US 2017/0192089)(hereafter Parker).
 	Regarding claims 3, 11 and 19, the combined teachings do not explicitly disclose the method, wherein at least one camera of the one or more cameras are attached to a slewing base and wherein the slewing base is configured to rotate the at least one camera by about 360 degree about camera's axis. However, in same field of endeavor, Parker teaches in paragraph [0022], Radio Frequency (RF) and Direction Finding (DF) technology to detect, and track, identify/classify a commercial sUAS/UAV. The system uses a very sensitive RF receiver scanning the area of interest, 

8.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Seeber and Trundle and further in view of Byers et al. (US 2017/0278410)(hereafter Byers).
 	Regarding claims 7 and 15, the combined teachings do not disclose the method, wherein identifying the UAV further comprises detecting at least one of a visual marker, GPS (Global Positioning System) beacon, or RFID (Radio Frequency Identification) tag indicating the ownership of the UAV. However in same field of endeavor, Byers teaches in paragraph [0037] The UAV 101 can use high accuracy positional information and persistent IP connections to continuously report its identity, position, altitude, and velocity (and perhaps additional parameters). In some implementations, the UAV 101 uses its own GPS signal (perhaps augmented by differential capabilities) or optical terrain matching capabilities to determine its position. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Byers with the Seeber and Trundle, as a whole, so as to detecting UAV based on GPS, the motivation is to determine the position of the UAVs. 

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 2020/0108924) disclose in paragraph [0032], [0044], [0044] Once the target aerial vehicle 104a (for instance) is detected as entering a monitored airspace (e.g., within a 500 m radius of the external aerial vehicle detection system 100), the external aerial vehicle detection system 100 can transmit command data to the counter-attack UAV102a for purposes of neutralizing the target aerial vehicle 104a with an aerial vehicle countermeasure 134a (see e.g., the diagram of FIG. 3, and also the examples of FIGS. 4-11).

Yoon et al. (US 2020/0064443) discloses [0013] In order to achieve the above object, according to one aspect of the present invention, there is provided a method of identifying and neutralizing a low-altitude unmanned aerial vehicle for a low-altitude unmanned aerial vehicle identification system, the method including: (A) building a database by registering sound and shape information of each low-altitude unmanned aerial vehicle type. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/6/2022